Title: To Thomas Jefferson from Washington Boyd, 11 January 1809
From: Boyd, Washington
To: Jefferson, Thomas


                  
                     Sir/ 
                     Washington Jany 11th. 1809
                  
                  I must apologize to you for not having been more prompt in procuring the information you requested of me on the 2nd inst. I now enclose you a letter from Mr. Moss to whom I wrote on the Subject, by which it will appear from some mismanagement in the post office at Alexandria the delay has taken place, it does appear that the person of whom you wanted information is the Same Josiah Watson, who broke in Alexandria Some years Since, pleas to destroy Mr. Moss’s letter as I promised him it should be done 
                  I am Sir with much respect Your Most Obedient Servt.
                  
                     Washington Boyd 
                     
                  
               